Contrary to the defendant’s contentions, it was proper for the trial court to give an Allen-type charge to the jury before it began deliberating (see, People v Ali, 47 NY2d 920; PJI 1:28, 1:100; I CJINY 42.07, 42.08, 42.60). We note that the court correctly instructed the jury that it was not to give up conscientious belief (see, Allen v United States, 164 US 492). We also find no error with the court’s identification charge. The jury was properly instructed to consider all of the circumstances surrounding the crime in determining whether the witnesses’ identification testimony was credible (see, People v Daniels, 88 AD2d 392, 401-402).
We further find that none of the prosecutor’s remarks on summation constitute reversible error. Most of the remarks of which the defendant now complains were proper responses to the defense counsel’s summation (see, People v Morgan, 66 NY2d 255). In any event, any error is harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230).
We have considered the defendant’s remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Sullivan and Balletta, JJ., concur.